UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                 )
CHRISTOPHER EARL STRUNK,                         )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                )            Civil Action No. 08-2234 (RJL)
                                                 )
UNITED STATES DEPARTMENT                         )
OF STATE, et ai.,                                )
                                                 )
                       Defendants.               )
--------------------------)

                                     MEMORANDUM OPINION

                                    February   1~[Dkt. #50, 52]
       Plaintiff brings this action under the Freedom ofInformation Act ("FOIA"), see 5 U.S.C.

§ 552 (2006), seeking information from United States Customs and Border Protection ("CBP"), a

component of the United States Department of Homeland Security ("DHS"), about Stanley Ann

Dunham, the late mother of President Barack Obama. This matter is before the Court on

Defendant's Motion for Summary Judgment [Dkt. #52],1 and for the reasons discussed below,

the motion is granted, in part, and denied, in part, without prejudice.



         The Court previously dismissed plaintiffs claims regarding his requests to the U.S.
Department of State and the DHS for information about President Obama, see Strunk v. u.s.
Dep" a/State, 693 F. Supp. 2d 112, 115 (D.D.C. 2010) [Dkt. #31], and to the U.S. Department
of State for information about Ms. Dunham, see Strunk v. Us. Dep't a/State, 770 F. Supp. 2d
10,16 (D.D.C. 2011) [Dkt. #48].
         Also before the Court is plaintiffs Notice of Motion for Reconsideration []by Leave to
File a Motion for Vaughn Index [Dkt. #50]. The Court construes this "Notice" as a motion to
reconsider the prior rulings with respect to plaintiffs FOIA requests to the State Department and
finds it meritless. The motion is denied.
                                                  1
                                                I. BACKGROUND

               Plaintiff describes the subject of his FOIA request as follows:

                         Stanley Ann Dunham, a/k/a Ann Dunham a/k/a Stanley Ann
                         Obama a/k/a Ann Obama a/k/a Stanley Ann Soetoro a/k/a Ann
                         Soetoro a/k/a Stanley Ann Sutoro a/k/a Ann Sutoro a/k/a Stanley
                         Ann Dunham Obama a/k/a Ann Dunham Obama, born November
                         29, 1942 at Fort Leavenworth KS. U.S., a.k.a. Stanley Ann
                         Dunham Obama and who died on November 7, 1995 under the
                         name Stanley Ann Dunham Soetoro (a.k.a. Sutoro).

Compo          ~   3. He requested the following information about Ms. Dunham:

                    a. Any and all   u.s. Applications for a U.S. Passport;
                    b. Entry and Exit Passport Records pertaining to the United States
                       and Kenya from the period of time of January 01, 1960 to
                       December 31,1975 and January 1, 1979 to December 31,1985;

                    C.   Entry and Exit Passport Records pertaining to the United States
                         and Indonesia from the period of time of January 01, 1960 to
                         December 31,1973 and January 1, 1979 to December 31,1985;

                    d. The above travel records on for [sic] the dates specified traveling
                       on a U.S. Passport, Kenyan Passport, Indonesian Passport or any
                       other foreign passport and/or visa;

                    e. Foreign Birth Certificate registered and filed with the U.S.
                       Embassy, Kenya and/or U.S. Embassy of Indonesia for Barack H.
                       Obama a/k/a Barry Soetoro, Date of Birth: August 4, 1961;

                    f.   Foreign Birth Registry filed with the U.S. Embassy, Kenya and/or
                         U.S. Embassy of Indonesia by Stanley Ann Dunham, et al.
                         [r]egistering the birth of Barack H. Obama a/k/a Barry Soetoro,
                         Date of Birth: August 4,1961; and

                    g. Adoption Records and/or      Governmental "Acknowledgment"
                       wherein Barack H. Obama a/k/a Barry Soetoro was
                       "acknowledged" as Lolo Soetoro, M.A.' s son.

Id.   ~   4.

               CBP does not collect or maintain records regarding applications for United States

passports, foreign birth certificates or registries, or adoption records and/or governmental


                                                         2
"acknowledgments" of paternity. Declaration of Dorothy Pullo ("Pullo Decl.") ~ 6, Ex. 1 to

Def.'s Mot. for Summ. J., Apr. 29, 2011 ("Def.'s Mot."). It does, however, maintain "border

crossing information on travelers who are admitted or paroled into the United States." Id.    ~   8.

       CBP staff conducted a search of TECS, an electronic database containing "temporary and

permanent enforcement, inspection and intelligence records relevant to the anti-terrorism and law

enforcement mission of CBP and numerous other federal agencies that it supports," id.    ~   7, for

responsive records "for the time period January 1, 1982 (when TECS began capturing

arrival/departure information) through December 31,1985, using variations of the subject's

name and date of birth as search terms," id. ~ 9. This search yielded "[0 ]ne page of responsive

records," from which CBP redacted certain information pursuant to Exemptions 2, 6, 7(C) and

7(E) prior to releasing the document to the plaintiff. Id.   ~~   9, 10, 12.

                                         II. DISCUSSION

                               A. Summary Judgment in a FOIA Case

       "FOIA cases typically and appropriately are decided on motions for summary judgment."

Defenders of Wildlife v.   us. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009).   "An agency

is entitled to summary judgment in a FOIA suit once it demonstrates that no material facts are in

dispute and that it conducted a search of records in its custody or control ... that was reasonably

calculated to uncover all relevant information ... which either has been released to the requestor

or is exempt from disclosure." Tunchez v.    us. Dep't ofJustice, 715 F. Supp. 2d 49,53 (D.D.C.
2010) (internal citations omitted), aff'd, No. 10-5228,2011 WL 1113423 (D.C. Cir. Mar. 14,

2011) (per curiam); see Students Against Genocide v. Dep 't ofState, 257 F.3d 828, 833 (D.C.

Cir. 2001).



                                                  3
       The Court may grant summary judgment based solely on information provided in an

agency's supporting affidavits or declarations if they are relatively detailed and describe "the

documents and the justifications for nondisclosure with reasonably specific detail, demonstrate

that the information withheld logically falls within the claimed exemption, and are not

controverted by either contrary evidence in the record nor by evidence of agency bad faith.,,2

Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981); see Beltranena v. Clinton,

770 F. Supp. 2d 175, 181-82 (D.D.C. 2011). Such affidavits or declarations are "accorded a

presumption of good faith, which cannot be rebutted by 'purely speculative claims about the

existence and discoverability of other documents.'" Safe Card Servs., Inc. v. SEC, 926 F.2d

1197, 1200 (D.C. Cir. 1991) (quoting Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771

(D.C. Cir. 1981)).

                            B. CBP's Search for Responsive Records

       An agency "fulfills its obligations under FOIA if it can demonstrate beyond material

doubt that its search was reasonably calculated to uncover all relevant documents." Ancient Coin

Collectors Guild v. Us. Dep't ofState , 641 F.3d 504, 514 (D.C. Cir. 2011) (citations and

internal quotation marks omitted). The "search need not be exhaustive." Barnard v. Dep't of

Homeland Sec., 598 F. Supp. 2d 1,9 (D.D.C. 2009) (citation omitted). "The issue in a[] FOIA

case is not whether the agenc[y's] searches uncovered responsive documents, but rather whether



2
        CBP's declarant is "the current Director of the Freedom [of] Information Act (FOIA)
Division, Office oflnternational Trade, U.S. Customs and Border Protection (CBP)," who "is
responsible for the overall supervision of the processing of [FOIA] requests for information in
CBP record systems, including records related to the processing of arriving international
travelers at the border." Pullo Decl. ~ 1. She makes her declaration based on: "(1) [her] review
of the official files and records of this office; (2) [her] personal knowledge of the internal
operations ofthis office and agency; and (3) information acquired by [her] in the course of the
performance of [her] official duties." Id. ~ 2.
                                                     4
the searches were reasonable." Moore v. Aspin, 916 F. Supp. 32, 35 (D.D.C. 1996) (citation

omitted).

       To meet its burden, the agency may submit affidavits or declarations that explain in

reasonable detail the scope and method of the agency's search. Perry v. Block, 684 F.2d 121,

126 (D.C. Cir. 1982). The affidavits or declarations must describe "what records were searched,

by whom, and through what processes," Steinberg v.      Us.   Dep 't 0/Justice, 23 F.3d 548, 552

(D.C. Cir. 1994), and also must show that the search was "reasonably calculated to uncover all

relevant documents," Wilderness Soc y v.    us.   Dep't 0/ the Interior, 344 F. Supp. 2d 1, 20

(D.D.C. 2004) (citing Weisberg v.   Us.   Dep 't ofJustice, 705 F.2d 1344, 1351 (D.C. Cir. 1983)).

In the absence of contrary evidence, such affidavits or declarations are sufficient to demonstrate

compliance with FOIA. Perry, 684 F.2d at 127. "If, however, the record leaves substantial

doubt as to the sufficiency of the search, summary judgment for the agency is not proper." Truitt

v. Dep't o/State, 897 F.2d 540, 542 (D.C. Cir. 1990).

       TECS, which CBP operates and uses "to conduct enforcement checks on individuals

seeking to enter or depart the United States[,] ... is an overarching law enforcement information

collection, analysis, and sharing environment that securely links telecommunications devices and

personal computers to a central system and database." Pullo Decl.     ~   7. "It is comprised of

several modules designed to collect, maintain, and screen data as well as conduct analysis,

screening, and information sharing." Id. Its "databases contain temporary and permanent

enforcement, inspection and intelligence records relevant to the anti-terrorism and law

enforcement mission of CBP and numerous other federal agencies that it supports," and it

"maintains limited information on those individuals who have been granted access to the



                                                   5
system." Id. "TECS also allows direct access to other major law enforcement systems ... and

includes the combined sharing of information of over 20 different federal agencies." Id.

       Information on travelers entering or exiting the United States is maintained in "a subset

of data connected to TECS" called Border Crossing Information ("BCI"). Id. ,-r 8. Such

information might include biographical information, photographs, itinerary information, and the

time and location of border crossings. Id. Records prior to 1982 were maintained in paper form;

currently paper records "no longer exist and are no longer archived." Id. Starting in January

1982, TECS "began capturing traveler arrivals and departures into and out of the United States."

Id.

       CBP staff determined that "TECS is the only CBP system that would reasonably be

expected to contain the requested arrival and departure records of Stanley Ann Dunham for the

requested time periods after 1982." Id. In the experience of CBP's declarant, "queries based on

name variations and date of birth would be expected to identify all responsive documents for a

particular individual." Id. ,-r 9. Accordingly, a FOIA Division staff member under the

declarant's supervision "conducted a query in TECS for the time period January 1, 1982 (when

TECS began capturing arrival/departure information) through December 31, 1985, using

variations of the subject's name and date of birth as search terms." Id. That search yielded one

page containing information about Stanley Ann Dunham. Id.

       Based on his challenge to CBP's search for responsive records, plaintiff believes that

additional records exist but have not been released in order to protect Ms. Dunham's privacy.

See Pl.'s Opp'n,-r,-r 2- 3, May 27, 2011 [Dkt. #54]. He notes that "Stanley Ann

DunhamlObamaiSoetoro died in the 1990's and there could not possibly be a reason that a dead

person could be embarrassed." Id. ,-r 3. Plaintiff attaches copies of "public records available in

                                                 6
the public domain" for the purpose of showing "that Stanley Ann Dunham Obama before July

1964 was in the Philippines and therefore not only had a passport before 1965 but [also that]

there are records of such travel and that such travel must be made available, notwithstanding the

allegation that such would be a violation of privacy or methods or sources of Customs." Id.     ~   14.

Plaintiff s challenges are without merit.

       At no time does CBP's declarant even suggest that information has been withheld in

order to protect the privacy interests of the late Ms. Dunham. In fact, CBP acknowledges that

"Stanley Ann Dunham ... is widely known as a matter of public record to be deceased." Feb. 3,

2009 Letter from Mark Hanson to Plaintiff, Ex. A to Pullo Decl., at 1. Therefore, its decision to

withhold information is not related to concerns for Ms. Dunham's privacy.

       Plaintiffs remaining objection stems from his belief that CBP controls additional

responsive records that it refuses to disclose for improper purposes, such as "covering-up for the

Usurper presently in the White House." Pl.'s Opp'n ~ 4. "[S]peculation as to the existence of

additional records ... does not render the searches inadequate." Concepcion v. FBI, 606 F.

Supp. 2d 14,30 (D.D.C. 2009). Even if the records plaintiff seeks do exist, he provides no

support for the proposition that they are maintained in the TECS database or that CBP controls

them. See Accuracy in Media, Inc. v. Nat 'I Transp. Safety Bd., No. 03-00024, 2006 WL 826070,

at *8 (D.D.C. Mar. 29,2006) (finding that plaintiffs production of parts of unproduced

documents, suggesting the existence of responsive documents, "does not mean that [the

responsive documents] exist now or that the agency has possession of them"). Without such

support, plaintiff can neither overcome the presumption of good faith afforded to agency

declarations, see SafeCard Servs., Inc., 926 F.2d at 1200 (noting the substantial weight

traditionally accorded to agency affidavits in FOIA cases), nor undermine CBP's showing as to

                                                7
the reasonableness of its search, see Baker & Hostetler LLP v. Us. Dep 't oJ Commerce , 473

F.3d 312, 318 (D.C. Cir. 2006) (finding the plaintiffs "assertion that an adequate search would

have yielded more documents is mere speculation" and affirming the district court's decision that

the agency's search procedure was "reasonably calculated to generate responsive documents");

Media Research Ctr. v. Us. Dep't ojJustice, Nos. 10-2013 & 11-0426,2011 WL 4852224, at *4

(D.D.C. Oct. 13,2011) (rejecting plaintiffs' contention "that the search was inadequate because

certain documents they believe must have been created have not been produced" as "conjecture"

deemed "insufficient to justify a finding that the search was inadequate").

       The Court concludes that CBP's search for records responsive to plaintiffs FOIA request

was reasonably calculated to locate responsive records.

                                          C. Exemptions

                                         1. Exemption 63

       Exemption 6 protects "personnel and medical files and similar files the disclosure of

which would constitute a clearly unwarranted invasion of personal privacy." 5 U.S.C.

§ 552(b)(6). The phrase "personnel and medical files and similar files" is interpreted broadly,

Judicial Watch, Inc. v. FDA, 449 F.3d 141, 152 (D.C. Cir. 2006), and the decision to withhold

information does not "turn upon the label of the file which contains the damaging information,"

Us. Dep 't oJState v. Wash. Post Co., 456 U.S. 595, 601 (1982). Nor is the term "files"

interpreted literally. "[B]its of personal information, such as names and addresses, the release of



3
        CBP relies on Exemptions 2,6 and 7(C) to protect "a string of characters that identifies a
terminal user ID which is generally assigned to a single person or system user." Pullo Dec!.
~ 15. Because the Court determines that CBP properly withheld this information under
Exemption 6, it need not consider the application of the other exemptions. See Roth v. Us.
Dep't ojJustice, 642 F.3d 1161, 1173 (D.C. Cir. 2011); Simon v. Dep't ojJustice, 980 F.2d 782,
784-85 (D.C. Cir. 1992).
                                                8
which would create a palpable threat to privacy[,]" may be protected under Exemption 6.

Judicial Watch, Inc., 449 F.3d at 152 (quoting Carter v. Us. Dep't a/Commerce, 830 F.2d 388,

391 (D.C. Cir. 1987)) (brackets and internal quotation marks omitted).

       The information withheld in this case "contains unique characters constituting a terminal

user ID which is generally assigned to a single person or system user," and disclosure of this

information, the declarant asserts, "could be used to identify the specific Agency

employee/TECS user accessing that record." Pullo Decl.    ~   20. Insofar as the information

"relates to or identifies specific personnel within the Agency," CBP withholds it in order to

protect "the privacy interests of the individual." Id.

       The Court's first step in analyzing an exemption is to "determine whether [ ] disclosure

would compromise a substantial, as opposed to a de minimis, privacy interest." Nat 'I Ass 'n    0/
Retired Fed Emps. v. Horner, 879 F.2d 873, 874 (D.C. Cir. 1989). Exemption 6 is "intended to

cover detailed Government records on an individual which can be identified as applying to that

individual." Wash. Post Co., 456 U.S. at 602 (internal quotation marks and citation omitted).

"Even seemingly innocuous information can be enough to trigger the protections of

Exemption 6." Horowitz v. Peace Corps, 428 F.3d 271, 279 (D.C. Cir. 2005). The information

need not be "embarrassing or of an intimate nature." Horner, 879 F.2d at 875. In these

circumstances, the Court finds that the TECS user has a privacy interest in the withheld

information.

       The Court next considers whether the public interest in the disclosure of the redacted

information outweighs the TECS user's personal privacy interest. See Ripskis v. Dep't of Hous.

& Urban Dev., 746 F.2d 1, 3 (D.C. Cir. 1984) (per curiam). "Exemption 6 requires "a balancing

of the individual's right of privacy against the preservation of the basic purpose of the Freedom

                                                  9
oflnformation Act to open agency action to the light of public scrutiny." Dep't of the Air Force

v. Rose, 425 U.S. 352, 372 (1976) (internal quotation marks and citation omitted). The only

relevant public interest in disclosure is the extent to which disclosure would serve the core

purpose of [] FOIA, which is contribut[ing] significantly to public understanding of the

operations or activities of the government." Consumers' Checkbook Ctr. for the Study ofServs.

v. Us. Dep 't of Health & Human Servs., 554 F.3d 1046, 1052 (D.C. Cir. 2009) (internal

quotation marks and citation omitted). CBP argues that "[r]evealing the information would do

nothing to shed light on the operations of government," but would pose a substantial "risk of

harassment of the employee associated with the information," and therefore, withholding the

information is warranted. Def. 's Mot. for Summ. J. at 12. Plaintiff articulates no public interest,

significant or otherwise, to show that the public interest outweighs the privacy interest at stake.

See Taitz v. Astrue, No. 11-402,2011 WL 3805741, at *4 (D.D.C. Aug. 30, 2011) (finding that

the Social Security Administration properly redacted information under Exemption 6 from

application forms for social security cards because "[d]isclosure of the requested [forms] would

implicate a substantial privacy interest while serving no public interest cognizable under FOIA");

see also Horner, 879 F.2d at 879 ("[S]omething, even a modest privacy interest, outweighs

nothing every time."). The Court concludes that no public interest is served by disclosure of the

unique characters constituting a terminal user ID, and therefore, the terminal user ID is properly

withheld under Exemption 6.

                                        2. Exemption 7(E)

       Exemption 7 protects from disclosure "records or information compiled for law

enforcement purposes," but only to the extent that disclosure of such records would cause an

enumerated harm. 5 U.S.C. § 552(b)(7); see FBI v. Abramson, 456 U.S. 615, 622 (1982). CBP

                                                 10
withheld information which purportedly "would disclose techniques and procedures for law

enforcement investigations or prosecutions, or would disclose guidelines for law enforcement

investigations or prosecutions if such disclosure could reasonably be expected to risk

circumvention of the law." 5 U.S.C. § 552(b)(7)(E).

        According to CBP's declarant, the information withheld under Exemption 7(E) "consists

of inspection for entry activities and dispositions" and "contains computer screen transaction

codes." Vaughn Index, Ex. B to Pullo Dec!., at 2. The declarant further explains:

                   Generally, such       information may include examination and
                   inspection procedures, internal reporting requirements, names of
                   specific law enforcement databases used in a particular context,
                   names of specific database modules searched in a particular
                   context, procedures related to internal coordination, information
                   which would reveal the strengths or weaknesses of certain law
                   enforcement methods, information which would reveal the scope
                   and focus of certain law enforcement techniques, particular types
                   of secondary inspection, clearance or authorization procedures,
                   names of specific equipment or capabilities used, external
                   coordination procedures, internal coordination procedures and
                   step-by-step instructions on how to process certain information

Pullo Dec!.   ~   25. Release of this information, the declarant avers, "would permit potential

violators ... to develop countermeasures to evade detection, inspection and examination

methods," and "would divulge to the Plaintiff the examination and inspection procedures,

internal reporting requirements and instructions on how to process international travelers and

goods seeking admission or entry into the United States, the very information that CBP seeks to

protect." Id.

       D.C. Circuit precedent "sets a relatively low bar for the agency to justify withholding"

information under Exemption 7(E). Blackwell v. FBI, 646 F.3d 37, 42 (D.C. Cir. 2011). The

exemption allows for withholding information "not just for circumvention of the law, but for a


                                                    11
risk of circumvention; not just for an actual or certain risk of circumvention, but for an expected

risk; not just for an undeniably or universally expected risk, but for a reasonably expected risk;

and not just for certitude of a reasonably expected risk, but for the chance of a reasonably

expected risk." Id. (quoting Mayer Brown LLP v. IRS, 562 F.3d 1190, 1193 (D.C. Cir. 2009)).

CBP does not meet even this low standard. It withholds "law enforcement techniques,

procedures and guidelines," which "may include" several items listed in the declaration, Pullo

Decl.   ~   25, but FOIA demands "a relatively detailed justification, specifically identifying the

reasons why a particular exemption is relevant and correlating those claims with the particular

part of a withheld document to which they apply." Mead Data Cent., Inc. v. Us. Dep't of the

Air Force, 566 F.2d 242,251 (D.C. Cir. 1977). CBP's submissions offer too little detail to allow

this Court to undertake a meaningful assessment of the redacted material.

                                           III. CONCLUSION

            For the reasons discussed above, the Court finds that CBP conducted an adequate and

reasonable search for records responsive to plaintiffs FOIA request for information pertaining to

Stanley Ann Dunham and that it properly withheld information under Exemption 6. However,

CBP has not demonstrated that it properly withheld information under Exemption 7(E).

Accordingly, Defendant's Motion for Summary Judgment is granted, in part, and denied, in part,

without prejudice. An Order accompanies this Memorandum Opinion.




                                                         RICHARD J. LEON
                                                         United States District Judge


                                                    12